[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1500

                        UNITED STATES,

                          Appellee,

                              v.

                      MARCELO CEBALLOS,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.


     Joseph Frattallone Marti on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, on brief for
appellee.




                      November 20, 2001
            Per   Curiam.    Marcelo         Ceballos      challenges       the

indictment to which he pled guilty.             Specifically, he argues

on appeal that the there was no evidence presented to the

grand jury of an essential element of the charge to which he

pled guilty.      Before pleading guilty to Count Three of the

Second    Superseding    Indictment,          which     charged       him   with

conspiring to commit money laundering, Ceballos moved to

dismiss    the    indictment     on    the     ground      that    there     was

insufficient evidence to support it.                  At the time that he

pled    guilty,   however,     Ceballos       agreed      that    all   pending

motions     (which    included        the    motion       to     dismiss    the

indictment) would be “deemed waived.”                 On appeal, Ceballos

again    challenges   the    factual        basis   for    the    indictment,

arguing that there was no evidence presented to the grand

jury to support a finding that he knew that the money he

helped    transfer    represented       proceeds        from     an     unlawful

activity.

            “This circuit has ruled that a defendant who pleads

guilty may not later contest the factual and theoretical

foundations of the indictment to which he has pled.” United

States v. Rivera Ramos, 856 F.2d 420, 423 (1 st Cir. 1988).

This appeal by Ceballos represents an effort to contest the

factual foundation of Count Three of the indictment, to
 which   he   pled   guilty.    At   his   change-of-plea    hearing,

 Ceballos specifically admitted that he knew that the money

 he helped transfer “came from drug transactions.”           Ceballos’

 appeal does not fall within any exception for challenges to

 “jurisdictional     facts”    alleged     in   the   indictment.   See

 Valencia v. United States, 923 F.2d 917, 921 (1st Cir. 1991).1

              Ceballos’ conviction and sentence are affirmed. See

 Loc. R. 27(c).




    1 Ceballos’ reliance upon United States v. Frigerio-Migiano,
254 F.3d 30 (1st Cir. 2001) is misplaced as appellant in that
case did not plead guilty but appealed from a conviction
following a trial.

                                  -3-